STEVENS, Judge.
The attending physician expressed his opinion in his initial report as follows:
“I am not wholly convinced this is industrial related but because I am family physician will allow the commission to decide.”
He testified at the formal hearing as follows:
“A. Well, my opinion was this — and I admit that I hedge. Being the family physician, I am somewhat in a quandary.
“I wasn’t wholly convinced that this was the cause and effect, the emery dust, although I couldn’t say with absolute surety that this didn’t contribute.”
This evidence, without more, was sufficient to permit the Commission to decide either for or against the petitioner and it chose to decide against compensability.*
Mr. Gorey, the petitioner’s attorney before the Commission did not attend the hearing held in Winslow. He did talk to the doctor the day before the hearing. The attending physician further testified:
“THE WITNESS: Yes, and told him the same thing I told you, and that because of the situation as it is, he had mentioned that he was going to request that the Commission ask a more expert witness to evaluate him, and I told him that this would be my — I would concur with this.”
It is urged that the Fund had the obligation to carry through the suggestion of the attending physician and to secure expert testimony. The record reflects that counsel for the petitioner undertook this responsibility and that the expert testimony was not presented. There was time allowed within which to secure testimony even after the formal hearing. We expressly refrain from expressing an opinion as to the obligation of the Fund or the obligation of a private carrier to fully pursue the factual *291and medical questions when need for that pursuit has been suggested by the record.
The award is affirmed.
DONOFRIO, P. J., and CAMERON, J., concur.

 The matter is decided under the law as it existed prior to 1 January 1969.